In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13‐3782

SEAN REEVES, by his parents and next
friends, JOHN AND DIANA REEVES,
                                                Plaintiffs‐Appellants,

                                  v.


JEWEL FOOD STORES, INC.,
                                                 Defendant‐Appellee.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 12 cv 06919 — Samuel Der‐Yeghiayan, Judge. 


       ARGUED MAY 20, 2014 — DECIDED JULY 17, 2014



   Before KANNE, TINDER, and HAMILTON, Circuit Judges.
    KANNE,  Circuit  Judge.  Sean  Reeves,  who  has  Down  syn‐
drome, sued his former employer, Jewel Food Stores (“Jewel”),
for violating the Americans with Disabilities Act (“ADA”), 42
U.S.C. §§ 12101 et seq. Reeves alleged that Jewel had discrimi‐
nated against him because of his disability in violation of the
ADA. He also claimed that Jewel had denied him a reasonable
accommodation. The district court granted summary judgment
2                                                     No. 13‐3782

in  favor  of  Jewel  on  Reeves’  discrimination  claim  and  dis‐
missed the failure‐to‐accommodate claim.

                        I. BACKGROUND
    Jewel  Food  Companies,  a  supermarket  chain,  employed
Sean Reeves as a bagger at one of their stores from June 1997
until his dismissal in April 2005. Reeves has Down syndrome,
a “genetic disorder which varies in severity, but causes lifelong
intellectual disability and developmental delays.” Diseases and
Conditions:  Down  syndrome,  Mayo  Clinic  (Apr.  19,  2014),
http://www.mayoclinic.org/diseases‐conditions/down‐
syndrome/basics/definition/con‐20020948. 
    To help him perform essential job tasks, Reeves received an
array of vocational tutoring early in his tenure with Jewel. A
social service agency sent a job coach to work with Reeves, just
as  it  had  done  for  him  throughout  his  prior  jobs.  Jewel’s
Service Manager also provided individual training for Reeves’s
daily  tasks  and  helped  Reeves  calm  down  when  he  was
frustrated. 
    Jewel also instituted supervision policies that applied only
to  Reeves.  For  instance,  at  the  end  of  each  day,  Reeves’s
supervisor  would  complete  an  evaluation  form  that  either
approved or disapproved of Reeves’s performance in five job
categories. The form would then be sent to Reeves’s parents,
per their request. Reeves, unlike the other baggers, was also
exempted from collecting shopping carts from the parking lot
following an incident in which he was found directing custom‐
ers how to park their cars.
No. 13‐3782                                                         3

   From  time  to  time,  Reeves  had  trouble  complying  with
Jewel’s workplace rules. For instance, he cursed at a manager
when the table at which he usually ate lunch was used for a
wine tasting. He also once cursed within earshot of a customer
about a woman who complained that Reeves ate her grapes as
he was bagging them.
    In March 2005, Reeves took an American flag pin from a
store shelf without paying for it, apparently because he did not
realize the pins were for sale. He was consequently written up
for theft of store merchandise, which, under Jewel’s policy, is
cause for immediate termination regardless of the stolen item’s
value.  Jewel,  however,  decided  not  to  fire  him  at  this  time.
Instead, Jewel notified Reeves’s parents, who asked if Jewel
could  bring  in  a  job  coach.  Reeves’s  supervisor  deemed  the
extra instruction unnecessary, and Reeves did not receive the
coaching. 
   On  April  11,  2005,  Reeves  was  terminated  for  cursing  at
another employee in violation of Jewel’s employee policy. The
cashier, who was under 21, had requested managerial assis‐
tance with ringing up alcohol for a customer. Reeves offered to
help, but the cashier declined, stating that Reeves did not have
the  requisite  training  to  supervise  the  transaction.  Reeves,
taking offense to the cashier’s comments, said “fuck you, you
stupid blonde,” within earshot of a customer and at least two
other  employees.  After  investigation,  Jewel  fired  Reeves  for
violating its disciplinary and anti‐harassment policies.
   Reeves  filed  a  charge  of  discrimination  with  the  Equal
Employment Opportunity Commission. The EEOC concluded
that  there  was  reasonable  cause  to  believe  both  that  Jewel
4                                                      No. 13‐3782

discriminated against Reeves because of his disability and that
Jewel engaged in a pattern and practice of denying reasonable
accommodations  to  a  class  of  disabled  employees  (which
included Reeves). In keeping with this conclusion, the EEOC
issued Reeves a Right to Sue Notice.
   Reeves’s parents and legal guardians, John and Diana, then
sued Jewel on his behalf. Jewel moved for summary judgment,
which the district court granted. In doing so, the court found
that Reeves had waived his failure‐to‐accommodate claim by
not including it in his complaint. It further noted that the claim
would have failed on the merits, citing the numerous accom‐
modations Jewel had made for Reeves during his employment
and the fact that Jewel did not explicitly reject the Reeves’s job
coach suggestion.

                           II. ANALYSIS
    The principal issue on appeal is whether the district court
erred by dismissing Reeves’s failure‐to‐accommodate claim.
Although we disagree with the district court that the claim was
waived, we do agree with its conclusion that the claim fails on
the merits, and ultimately with its grant of summary judgment
in favor of Jewel.
    We review the district court’s grant of summary judgment 
de novo, taking all facts in the light most favorable to Reeves,
the non‐moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). Summary judgment is appropriate when there
is no genuine issue of material fact and thus nothing for a jury
to  decide.  Bunn  v.  Khoury  Enters.,  Inc.,  —  F.3d  —,  2014  WL
2198557 at *3 (7th Cir. May 28, 2014).
No. 13‐3782                                                             5

    The district court held that Reeves waived any failure‐to‐
accommodate  claim  because  he  did  not  include  it  in  his
complaint. But his complaint did allege a claim for discrimina‐
tion  under  the  ADA,  and  ADA  discrimination  includes  a
failure to accommodate. 42 U.S.C. § 12112(b)(5)(A) (defining
“discrimination” to include “not making reasonable accommo‐
dations  to  the  known  physical  or  mental  limitations  of  an
otherwise  qualified  individual  with  a  disability”).  Plaintiffs
need only plead facts, not legal theories, in their complaints. 
Hatmaker v. Mem’l Med. Ctr., 619 F.3d 741, 742 (7th Cir. 2010).
Reeves  pled  a  number  of  facts  relevant  to  his  failure‐to‐
accommodate  claim  in  his  complaint.  This  was  sufficient  to
preserve the argument.
    Even  though  the  claim  was  properly  before  the  court,
however, Reeves cannot make out a valid failure‐to‐accommo‐
date claim. To survive summary judgment on such a claim, a
plaintiff  must  point  to  evidence  that,  if  believed  by  a  jury,
would demonstrate that (1) he is a qualified individual with a
disability, (2) his employer was aware of the disability, and (3)
his employer failed to reasonably accommodate that disability.
Ekstrand  v.  Sch.  Dist.  of  Somerset,  583  F.3d  972,  975  (7th  Cir.
2009). There is no dispute as to the first two requirements; the
only  issue  is  whether  Reeves  presented  evidence  that  Jewel
failed to reasonably accommodate his Down syndrome.
    Reasonable  accommodations  are  “[m]odifications  or
adjustments  to  the  work  environment,  or  to  the  manner  or
circumstances  under  which  the  position  held  or  desired  is
customarily  performed,  that  enable  [a  qualified]  individual
with a disability ... to perform the essential functions of that
position[.]”  29  C.F.R.  §  1630.2(o)(1)(ii).  Once  an  employee
6                                                      No. 13‐3782


requests  a  reasonable  accommodation,  the  employer  must
meet the employee half way and engage in a “flexible, interac‐
tive process” to identify the necessary accommodations. Basden
v. Prof’l Transp., Inc., 714 F.3d 1034, 1038 (7th Cir. 2013). Both
parties are responsible for determining what accommodations
are needed. Bultemeyer v. Fort Wayne Cmty. Schs., 100 F.3d 1281,
1285  (7th  Cir.  1996).  Where  the  employee  does  not  provide
sufficient  information  to  the  employer  to  determine  the
necessary accommodations, the employer cannot be held liable
for  failing  to  accommodate  the  disabled  employee.  Beck  v.
Univ. of Wis. Bd. of Regents, 75 F.3d 1130, 1135 (7th Cir. 1996). 
    After  the  flag  pin  incident,  the  parties  agree  that  Diana
Reeves suggested to Sean’s supervisor that Reeves work with
a job coach again. The supervisor told her not to worry, and
that a job coach was not necessary. Diana Reeves did not press
the issue, and did not ask again. She did not suggest that a job
coach would help prevent future profane outbursts; indeed,
she did not request a job coach after any of Sean’s previous
infractions  that  involved  cursing  in  front  of  customers.  On
these undisputed facts, Diana Reeves did not make “reason‐
able  efforts  to  help  the  other  party  decide  what  reasonable
accommodations are necessary.” Id. After being told that Jewel
did not think the job coach was necessary, she did not suggest
alternative accommodations or express a fear Sean would have
additional,  more  serious,  behavior  problems.  A  tentative
request for an accommodation to address minor theft does not
imply a request for an accommodation for inappropriate verbal
outbursts that violate the employer’s anti‐harassment policies. 
No. 13‐3782                                                     7


    We  note  that  the  predicted  testimony  of  the  job  coach
Reeves sought to certify as an expert witness has no bearing on
our holding. The job coach’s testimony concerned the effective‐
ness of job coaching and concluded that job coaching after the
flag pin incident could have prevented Reeves’s later misbe‐
havior. This may well be true, but as noted above, the original
accommodation  request  concerned  the  mistaken  theft  of  a
small  piece  of  merchandise.  There  was  no  discussion  of
accommodations to prevent Reeves from cursing in front of
customers. The testimony of the job coach does not affect this
conclusion; if it was excluded in error, such error was harm‐
less.
                       III. CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment on Reeves’s failure‐to‐accommo‐
date claim.